Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, which were rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) in the previous Office Action, have been canceled.
Independent claim 9 recites the limitations “receiving a first packet sent from the DS having a TSval=S_i, and measuring a timestamp of arrival (t1) of said packet at the intermediate node; receiving a second packet sent from the DS from the same session and having the same TSval=S_i, and measuring a timestamp of arrival (t2) of said packet at the intermediate node; calculating the inter-packet arrival time between t_1 and t_2 to provide a forward packet delay (PD) measurement; receiving a first return packet sent from the DR having a TSval=R_i, and measuring a timestamp of arrival (t3) of said packet at the intermediate node; receiving a second return packet sent from the DR from the same session and having the same TSval=R_i, and measuring a timestamp of arrival (t4) of said packet at the intermediate node; calculating the inter-packet arrival time responsive to t_3 and t_4 to provide a return PD measurement; for a plurality of packets in the session, repeating said steps to provide a plurality of forward PD measurements and a plurality of return PD measurements; and processing said forward and return PD values to provide an overall PD value.”  The prior art of record, either alone or in combination, does not teach these limitations.
Patel et al. (US 2007/0195797) relates to a method/system for determining application-level network latency by monitoring option values in a transport layer message are described.  An intermediate node (sensor node 120 – See Fig. 2) in a network receives packet flows that are communicated between a first network node and a second network node.  The intermediate node receives a first data segment that has been generated by an application hosted on a transport layer protocol and communicated from application and transport layer protocol of the first node and forwards the first data segment to the second node, stores a first time value of the clock in association with a first timestamp value obtained from the first data segment, receives a second data segment that has been communicated from the second node and forwards the second data segment to the first node, retrieves the first time value based on the first timestamp value, determines a second time value of the clock, and determines a first latency value by computing a difference of the second time value and the first time value.  Thus end-to-end packet latency is determined by passively observing timestamp values at the intermediate node.
Patel teaches receiving a first packet sent from the DS having a TSval=S_i, and measuring a timestamp of arrival (t1) of said packet at the intermediate node (“At step 302, at a network node that passively monitors traffic between two other nodes, a transport layer protocol segment is received that is directed from the first node to the second node and carrying the first timestamp value. Thus, the above described segment with TSval=n1 and TSecr=xyz is received at sensor node 120” – See [0051]; “Upon receiving such a segment, at step 304 the current local clock time is determined and stored in a control data structure. For example, sensor node 120 stores TSval=n1 and the then-current value of clock 124 (denoted "my_n1" herein for convenience) in the control data structure 126” – See [0052]; “sensor node 120 receives all network traffic that is communicated between the first network element 102A and the second network element 102B, examines or monitors the network traffic, and forwards the network traffic to the destination indicated in the traffic without modification” – See [0036]).  Sensor node 102 receives a first packet from element 102A/first node (DS) having TSval=n1 (wherein n1 is equivalent to the arbitrary value “S_i”) and measures a current time at the time “my_n1” of packet receipt (timestamp t1 of arrival of the first packet).
Patel differs from the claimed invention in that Patel only teaches receiving a first packet from the DS having a TSval=S_i.  In contrast, the claimed invention includes the steps of receving, by the intermediate node, first and second packets from the DS having TSval=S_i.  Furthermore, the claimed invention includes a step of calculating an inter-packet arrival time between the first and second packets of the DS to provide a forward packet delay measurement.  Patel performs no such step.
Patel also teaches receiving a first return packet sent from the DR (“At step 306, a transport layer acknowledgment segment is received from the second node to the first node and carrying the first timestamp value. For example, sensor node 120 monitors bidirectional traffic between network elements 102A, 102B; when the sensor node receives and identifies a segment directed from network element 102B to network element 102A and having the ACK bit set and having TSecr=n1, responsive action is taken” – See [0053]; “In step 308, the local clock time is again determined; the previous clock time is retrieved from the control data structure; and a first latency value is determined. For example, sensor node 120 observes its current time=my_n1+delta. Sensor node 120 retrieves the value "my_n1" from the control structure 126, and calculates the difference "delta" with respect to the then-current local time” – See [0054]).  The sensor node 120 receives an acknowledgement (reply packet) from element 102B/second node (DR) having TSecr=n1 (wherein n1 is equivalent to the arbitrary value “S_i”) and measures a current time at the time of receipt of the acknowledgement.
Patel further differs from the claimed invention in that Patel only teaches receiving a first return packet from the DR.  In contrast, the claimed invention includes the steps of receving, by the intermediate node, first and second return packets from the DR having TSval=R_i.  Furthermore, the claimed invention includes a step of calculating an inter-packet arrival time between the first and second return packets of the DR to provide a return packet delay measurement.  Patel does not teach calculating a return packet delay measurement in this manner.
Tam et al. (US 2015/0180767) teaches another method wherein an intermediate node (TSE 106 – See Fig. 2) examines TSval values in packets received from a data sender and data receiver (“In an example, when a packet comes in from the initiator and the packet has a TCP timestamp option field, the fast path module 324 will save the option timestamp value (TSVal) as a property "last TSVal from the initiator" in the session state storage 312 if the current packet's TSVal is higher than the TSVal in the session state storage 31” – See [0231]).  However, Tam does not teach using these TSval parameters to calculate packet delay values.
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 9-15 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478